Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-08062 Nicholas Equity Income Fund, Inc. (Exact name of registrant as specified in charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of fiscal year end: 03/31/2007 Date of reporting period: 12/31/2006 Item 1. Schedule of Investments. Nicholas Equity Income Fund, Inc. Schedule of Investments (unaudited) December 31, 2006 VALUE COMMON STOCKS - 93.34% Consumer Discretionary - Auto & Components - 2.42% Johnson Controls, Inc. $ 859,200 Consumer Discretionary - Consumer Durables & Apparel - 6.66% Fortune Brands, Inc. V.F. Corporation Weyco Group, Inc. Consumer Discretionary - Consumer Services - 3.33% ServiceMaster Company (The) Consumer Staples - Food & Staple Retail - 5.31% SUPERVALU INC. Village Super Market, Inc. Consumer Staples - Food, Beverage & Tobacco - 8.02% Altria Group, Inc. Anheuser-Busch Companies, Inc. J.M. Smucker Company (The) Rocky Mountain Chocolate Factory, Inc. UST Inc. Energy - 17.39% Chevron Corporation Crosstex Energy, Inc. Hiland Holdings GP, LP Kayne Anderson Energy Total Re turn Fund, Inc. Kayne Anderson MLP Investment Company Teekay Offshore Partners L.P. Financials - Banks - 4.80% Associated Banc-Corp CharterMac U.S. Bancorp Financials - Insurance - 6.02% American National Insurance Company Lincoln National Corporation Mercury General Corporation Financials - Real Estate - 6.09% Health Care Property Investors , Inc. National Health Realty, Inc. Plum Creek Timber Company, Inc. Health Care - Pharmaceuticals & Biotechnology - 4.42% Johnson & Johnson Pfizer Inc. Industrials - Capital Goods - 10.89% 3M Company Briggs & Stratton Corporation Page 1 16,000 CLARCOR Inc. 540,960 8,000 Illinois Tool Works Inc. 369,520 14,000 Pentair, Inc. 439,600 11,000 W.W. Grainger, Inc. 769,340 3,863,080 Materials - 7.93% 6,000 AptarGroup, Inc. 354,240 25,000 Bemis Company, Inc. 849,500 36,000 RPM International, Inc. 752,040 27,000 STEPAN COMPANY 855,090 2,810,870 Telecommunication Services - 3.54% 15,000 AT&T Inc. 536,250 50,000 Citizens Communications Company 718,500 1,254,750 Utilities - 6.52% 30,000 Duke Energy Corporation 996,300 45,000 TECO Energy, Inc. 775,350 10,000 WPS Resources Corporation 540,300 2,311,950 TOTAL Common Stocks (COST: $ 24,462,459) 33,102,751 SHORT-TERM INVESTMENTS - 6.63% Commercial Paper - 5.58% 359,000 CVS Corporation 01/03/07, 5.38% 358,946 100,000 Kraft Foods Inc. 01/04/07, 5.35% 99,970 335,000 ConocoPhillips 01/05/07, 5.42% 334,849 350,000 Fiserv, Inc. 01/09/07, 5.32% 349,638 350,000 AT&T Inc. 01/11/07, 5.32% 349,535 486,000 General Mills, Inc. 01/25/07, 5.31% 484,351 1,977,289 Variable Rate Security - 1.05% 373,322 Wisconsin Corporate Central Credit Union 01/02/07, 5.02% 373,322 TOTAL Short-term Investments (COST: $ 2,350,611) 2,350,611 TOTAL SECURITY HOLDINGS - 99.97% 35,453,362 OTHER ASSETS, NET OF LIABILITIES - 0.03% 12,288 TOTAL NET ASSETS $35,465,650 % OF NET ASSETS * NON-INCOME PRODUCING As of December 31, 2006, investment cost for federal tax purposes was $26,813,070 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $8,695,943 Unrealized depreciation (55,651) Net unrealized appreciation $8,640,292 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Page 2 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant): Nicholas Equity Income Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/27/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/27/2007 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/27/2007
